Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/23/2022 has been considered by the examiner.
Status of Application
Claims 1-11, 13-19, 21, and 23-24 are pending. Claims 1, 9, and 14 are the independent claims. Claims 1, 9, and 14 have been amended. Claim 22 is cancelled. Claims 12 and 20 have been previously cancelled. Claim 24 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/19/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/19/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 12, 20, and 22 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1 and 9 under 35 U.S.C. § 112 (a), applicant’s “Amendment and Remarks” have been fully considered and are persuasive. Therefore the claim rejections of claims 1 and 9 under 35 U.S.C. § 112 (a) have been withdrawn. 
However, with respect to the claim rejection of claim 23 under 35 U.S.C. § 112 (a), applicant’s “Amendment and Remarks” have been fully considered and are not persuasive. Applicant argues that “Applicant herein amends claims 1, 9, and 14 and cancels claim 22 as shown above. Applicant respectfully submits that these amendments render the § 112(a) rejections moot”. However, since only claims 1, 9, and 14 were amended, this leaves the rejection of claim 23 unaddressed. Claim 23 still recites limitations directed towards “a control channel different from the state channel” and which actors are “eligible” to have authority. There is no support in the specification for the control channel and state channel explicitly being different channels. Nor is there support in the specification for what determines whether or not an actor is “eligible” to have authority, for only those who are authorized, which are not equivalent. Therefore the Office respectfully disagrees and the claim rejection of claim 23 under 35 U.S.C. § 112 (a) remains.
Office Note: Newly added claim 24 also contains limitations directed towards this concept of eligibility. Applicant cites paragraphs 57, 65, and 90 of the specification for support for the claim amendments, but no mention of eligibility is made in those paragraphs.
With respect to the claim rejections of claims 1-11, 13-19, 21, and 23 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites the limitation “a control channel different from the state channel”. There is no support in the specification for the control channel and state channel explicitly being different channels. The specification describes control channel and the state channel, but does not ever appear to state that they are explicitly different. Additionally, claim 23 recites the limitation “the third actor is eligible to have the authority but for the second state identifying the first actor as having authority” and claim 24 recites “wherein a first type of user is eligible to have authority transferred thereunto based at least in part on determining that the teleoperations request was received and a superuser type of user is eligible to have authority transferred thereunto without determining that a teleoperations request was previously received”. There is no support in the specification for what determines whether or not an actor is “eligible” to have authority. In fact, the words eligible and eligibility do not appear in the specification at all. The specification describes those who are authorized, but eligible and authorized are not equivalent language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a series of steps performed when one or more processors executes instructions that include:
“receive… a first request to transfer authority…
determine to deny the first request based at least in part on determining that a teleoperations request was not received from the autonomous vehicle… 
receive… the teleoperations request…
receive… a second request to transfer authority…
update the state… based at least in part on determining that the teleoperations request was received…”
The metes and bounds of this claim are indefinite. It is unclear whether or not the steps need to be performed in order, specifically regarding the first request to transfer authority, the denial of the first request, the teleoperations request, and the second request to transfer authority. Do the instructions lay out the steps the processors are capable of performing or does the claimed invention require that all of the steps need to be performed in order? Put another way, if no first request to transfer authority is received and subsequently denied because no teleoperations request has been received from the vehicle, can a request to transfer authority be approved and the state updated? Does a first request to transfer authority have to be denied before a teleoperations request can be sent/received and then a subsequent request to transfer authority be approved? For the purpose of examination, the language of claim 9 will be interpreted as when a request to transfer authority is made before a teleoperations request is received from the autonomous vehicle, then that request is denied, but no denial of a first request is explicitly required in order to receive a teleoperations request or update the state in response to a request to transfer authority after a teleoperations request.
	Claims 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim 24 recites the limitation "a teleoperations request" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The term “a teleoperations request” has already been introduced in claim 1, from which claim 24 depends. It is indefinite whether the “a teleoperations request” of claim 24 is referring to the same teleoperations request as claim 1 or a new, separate teleoperations request. For the purpose of examination, the limitation will be interpreted as “the teleoperations request”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-16, 18, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Decia et al. (US 2019/0210560 A1) in view of Akaba et al. (US 2020/0047773 A1) and Chan et al. (US 2016/0264131 A1).
Regarding claim 1, Decia discloses an autonomous vehicle (Decia ¶6-7, 10-11, 15-16) comprising: one or more processors (Decia ¶7-16, 53); and a memory storing instructions executable by the one or more processors (Decia ¶7-16, 53-54), wherein the instructions, when executed, cause the autonomous vehicle to: store a first state identifying a computing device of the autonomous vehicle as having authority to provide guidance to a component of the autonomous vehicle (Decia ¶6, 10, 15-16, 34); store a policy specifying one or more conditions associated with transferring authority to an actor, the one or more conditions comprising at least one of an action, a role, or a state (Decia figure 4 and ¶24-36, 43, 47-51); receive from a first device associated with a first actor, a request to transfer authority to the first actor, the request including at least one of an identifier specifying an identity or a first role of the first actor, wherein the first actor is an individual (Decia figure 3 and ¶12-14, 22-23, 37-42, 46); update, based at least in part on determining that the at least one of the identity or the role satisfy a condition specified by the policy stored in the memory, the first state to a second state identifying the first actor as having sole authority to provide guidance to a component of the autonomous vehicle, thereby excluding all other actors from providing guidance to the component while the first actor has sole authority (Decia figure 3, table 1, and ¶24-36, 40, 43-44); transmit to at least the first device, the second state (Decia ¶12-14, 22-23, 40, 45); receive guidance from the first device via a network interface of the autonomous vehicle (Decia ¶12-14, 22-2-23, 37-42, 46); and 5 8Attorney Docket No. 019-2549USLee&Hayescontrol, based at least in part on the guidance and determining that the guidance is authorized by the second state, the component of the autonomous vehicle (Decia figure 3 and ¶7-11, 15-16, 20, 27-30, 40, 45).
Decia does not explicitly state wherein the one or more conditions associated with transferring authority to an actor comprises a first condition that requires that a teleoperations request be previously received from the autonomous vehicle and the updating the state be based at least in part on determining that the teleoperations request was received from the vehicle.
However, Akaba teaches wherein a condition associated with transferring authority to an actor comprises a condition that requires that a teleoperations request be previously received from the autonomous vehicle and transferring authority based at least in part on determining that the teleoperations request was received from the vehicle (Akaba ¶7, 20-21, 50, 86, 105, 117-122, 127, 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to be based off of requiring a teleoperations request from the vehicle and transferring authority based at least in part on that teleoperations request being received, as taught by Akaba, because it creates a more robust system where it is possible to start and perform the remote driving only when necessary and/or according to an intention of the vehicle occupant (Akaba ¶6, 22, 127)
While it is the Office stance that Decia discloses the claimed limitations above, Chang is hereby incorporated to more explicitly teach the amended limitation regarding sole authority to control a component of the autonomous vehicle, thereby excluding all other actors from providing guidance to the component while the first actor has sole authority (Chan ¶22, 41-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to explicitly give sole authority of a component to a single person and exclude or prohibit any and all other users from controlling the same component while the single person has authority, as taught by Chan, because sole, exclusive authority provides for a more robust system where there is no confusion as to whom is operating the component of the vehicle. It accounts for and provides effective guidance to the vehicle in scenarios in which multiple users attempt or desire to control a component of the vehicle, preventing the system from needing to parse out multiple, potentially conflicting commands.
Regarding claim 2, Decia discloses  wherein: determining that at least one of the identity or the role satisfy the condition comprises evaluating a state machine; and the condition defines at least one of the action, the role, or the state for which authority is to be transitioned between actors, wherein the action comprises at least one of a takeover by the different actor, a handoff from a current actor that has authority to a different actor, or an escalation from the current actor to an actor associated with a supervisor role; wherein the role comprises at least one of a teleoperator, a ride operator, a supervisor, or a super user; and wherein the state identifies at least one of the current actor that has authority or a pending action (Decia figure 3, 4 and ¶24-36, 40, 43-44, 47-51).
Regarding claim 3, Decia discloses wherein: the guidance comprises at least one of a confirmation, a collaborative instruction, or a command; and controlling the component comprises at least one of: generating a trajectory for controlling motion of the autonomous vehicle;  >e59 Attorney Docket No.019-2549US Lee &Hayescontrolling an emitter of the autonomous vehicle; or modifying an interior condition of the autonomous vehicle (Decia ¶ figure 3 and ¶7-11, 15-16, 20, 27-30, 40, 45).
Regarding claim 4, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface and from a second actor, guidance; determine, based at least in part on evaluating a state machine, that a second condition associated with the second state is not satisfied based at least in part on determining that at least one of a role associated with the second actor is not associated with a sufficient privilege associated with the guidance, the guidance is not associated with a second action associated with the second condition, or the second state does not identify the second actor; and maintain the second state, based at least in part on determining that the second condition is not satisfied (Decia figure 3 and ¶12-14, 22-23, 37-42, 44-45).  
Regarding claim 5, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface and from the first actor, at least one of a relinquish message, a handoff message, or an escalation message; receive, via the network interface, a second request to transfer to a second actor the authority to provide guidance; and update, based at least in part on determining that a second condition specified by the policy stored in the memory is satisfied and the at least one of the relinquish 60Attorney Docket No. 019-2549US Lee&Hayesmessage, the handoff message, or the escalation message, the second state to a third state identifying the second actor as having authority (Decia figure 3 and ¶12-14, 22-44, 46).
Regarding claim 6, Decia discloses wherein: the second request comprises a takeover message associated with the escalation message; and determining that the second condition is satisfied is based at least in part on determining that a second role associated with the second request indicates that the second actor is a supervisor (Decia figure 3 and ¶32, 34-35, 37, 41-44)
Regarding claim 7, Decia discloses wherein the instructions further cause the autonomous vehicle to: receive, via the network interface, a second request to transfer to a second actor authority to provide guidance; and determine to reject the second request, based at least in part on determining that the second request is an invalid transfer according to the policy based at least in part on determining that the second request does not satisfy a second condition of the policy associated with the second state, wherein determining that the second request does not satisfy the second condition is based at least in part on determining that at least one of: a handoff message, an escalation message, or relinquish message has not been received from the first actor, or a second role associated with the second actor does not include an identification of a supervisor role (Decia figure 3 and ¶12-14, 22-23, 37-42, 44-45).  
Regarding claim 8, Decia discloses wherein the instructions further cause the autonomous vehicle to: replace the second state with the first state identifying the autonomous vehicle as having the authority based at least in part on at least one of: receiving, via the network interface and from the first device, a relinquish message, or determining that a time period has lapsed since a last keepalive message was received via the network interface from the first device (Decia figure 3 and ¶6, 10, 15-16, 34, 46).
With respect to claim 14: all limitations have been examined with respect to the autonomous vehicle in claims 1 and 4. The autonomous vehicle taught/disclosed in claims 1 and 4 can clearly perform the method of claim 14. Therefore claim 14 is rejected under the same rationale.
Regarding claim 15, Decia discloses wherein the method further comprises: receiving, from a first computing device associated with the first actor, first guidance; receiving, from a second computing device associated with a second actor, second guidance; and determining to control a component of the autonomous vehicle based at least in part on determining that the first state identifies the second actor as having authority 67Attorney Docket No. 019-2549US Lee&Hayesand based at least in part on determining that the second role is associated with a privilege associated with the component (Decia figure 3 and ¶12-14, 22-44, 46, 48-50).
With respect to claim 16: all limitations have been examined with respect to the autonomous vehicle in claims 1, 2, and 5. The autonomous vehicle taught/disclosed in claims 1, 2, and 5 can clearly perform the method of claim 16. Therefore claim 16 is rejected under the same rationale.
With respect to claim 18: all limitations have been examined with respect to the non-transitory computer readable medium in claim 11. The computer readable medium taught/disclosed in claim 11 clearly stores instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 18. Therefore claim 18 is rejected under the same rationale.
	Regarding claim 21, Decia discloses wherein the second actor is associated with a remote computing device and the sole authority to provide guidance to the autonomous Atty/Agent: Yanek A. Kondryszynvehicle is associated with remote operations between the remote computing device and the autonomous vehicle (Decia table 1 and ¶32-36, 40).
	Regarding claim 23, Decia discloses wherein the method comprises updating the first state, as the second state; the third actor is eligible to have the authority but for the second state identifying the first actor as have authority; the first request is received via a state channel associated with one or more devices that include the autonomous vehicle; and the guidance is transmitted via a control channel different from the state channel (Decia ¶12-14, 22-23, 34, 40, 45).
	Regarding claim 24, while Decia discloses wherein a superuser type of user is eligible to have authority transferred thereunto without determining that a teleoperations request was previously received (Decia ¶24-36), Decia does not explicitly state wherein a first type of user is eligible to have authority transferred thereunto based at least in part on determining that the teleoperations request was received.
However, Akaba teaches wherein a first type of user is eligible to have authority transferred thereunto based at least in part on determining that the teleoperations request was received (Akaba ¶7, 20-21, 50, 86, 105, 117-122, 127, 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to have a user that is eligible to have authority transferred thereunto based at least in part on determining that the teleoperations request was received, as taught by Akaba, because it creates a more robust system where it is possible to start and perform the remote driving with that user only when necessary and/or according to an intention of the vehicle occupant (Akaba ¶6, 22, 127)
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decia et al. (US 2019/0210560 A1) in view of Akaba et al. (US 2020/0047773 A1) and Chan et al. (US 2016/0264131 A1) and further in view of Madduri et al. (US2016/0019125 A1).
Regarding claim 17, Decia does not explicitly state wherein the method further comprises: transmitting, to one or more devices subscribing to publications of the first device over a state channel, the state.
Regarding claim 19, Decia discloses wherein updating the first state to identify the second actor as having the authority comprises storing at least one of an identifier associated with the second actor, the second role, or a status of a transition (Decia figure 3 and ¶24-36, 40, 43-44).
Decia does not explicitly state wherein updating the first state to identify the second actor as having the authority comprises publishing, to one or more computing devices, the first state.  
Madduri teaches wherein the method further comprises: transmitting, to one or more devices subscribing to publications of the first device over a state channel, the state; wherein updating the first state to identify the second actor as having the authority comprises publishing, to one or more computing devices, the first state (Madduri  ¶22, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the vehicle system, as described by Decia, to include transmitting who or what has authority to one or more devices, as taught by Madduri, because it creates a more robust system in which all devices are aware of the state of authority. There is no confusion or inconsistency at any device as to whether the device is being controlled or in control of itself and more specifically as to who or what is in control. This way each actor, through their device, can always be aware of who is controlling the autonomous vehicle.
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-11 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 12, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669